Citation Nr: 0521151	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for left knee disability, 
status post partial medial meniscectomy with degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  By that decision, the RO, inter alia, 
denied the veteran's claim for an increased rating for left 
knee disability, evaluated as 10 percent disabling.  

In September 2000, the Board remanded the veteran's left knee 
claim to the RO for additional development.  The matter was 
again remanded by the Board in March 2005.  


REMAND

It is noted that the veteran had a video-conference hearing 
in July 2000 in connection with the present appeal.  In 
February 2005, the Board wrote the veteran, informed him that 
the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board, and asked him if he wanted to 
attend another hearing.  The veteran answered in the 
affirmative, indicating that he would like to have another 
video conference hearing at the RO.  Accordingly, in March 
2005, the Board remanded the matter in order that the veteran 
should be scheduled for a video conference hearing at the RO 
to be held before a Veterans Law Judge of the Board.  
However, a July 2005 VA Report of Contact states that the 
veteran now resides in Nashville, Tennessee.  It is further 
stated that the veteran canceled the video conference hearing 
scheduled for August 11, 2005, and has requested that such 
hearing be held in Nashville.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

Transfer the veteran's claims folder to 
the Nashville, Tennessee RO.  Thereafter, 
it is directed that the veteran be 
scheduled for a video conference hearing 
at the Nashville RO to be held before a 
Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


